           Case 5:19-cv-00637-JKP Document 24 Filed 11/20/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


THANG CUNG, Individually and on                                                  PLAINTIFF
behalf of All Others Similarly Situated


vs.                                 No. 5:19-cv-637-JKP-RBF


H.E.B., INC.; H-E-B, LP; TOKYO GARDENS                                       DEFENDANTS
CATERING, L.L.C.; and THANG MAWI


             JOINT MOTION FOR DISMISSAL OF CASE WITH PREJUDICE

      COME NOW Plaintiff Thang Cung and Defendants H.E.B., Inc.; H-E-B, LP; Tokyo

Gardens Catering, L.L.C.; and Thang Mawi (collectively “Defendants”), by and through

their undersigned counsel, and for their Joint Motion for Dismissal of Case with Prejudice,

they do hereby state and allege as follows:

      1.      Plaintiffs filed this lawsuit against Defendants alleging violations of the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

      2.      The FLSA requires employers to pay overtime compensation to employees

who work more than forty (40) hours in a workweek. 29 U.S.C. § 207(a)(1). The Parties’

claims and defenses alleged in the litigation indicate that bona fide disputes exist

regarding the amount of minimum and overtime wages paid and owed to Plaintiff, and to

what extent Plaintiff worked more than forty (40) hours in a workweek.

      3.      After arms-length negotiations in which the Parties were all represented

by counsel, Plaintiff and Defendant Thang Mawi have resolved all issues and entered

into a Settlement Agreement and Release of All Claims (“Settlement Agreement”); the

                                            Page 1 of 4
                               Thang Cung, et al. v. H.E.B., Inc., et al.
                        U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-637-JKP-RBF
                         Joint Motion for Dismissal of Case with Prejudice
            Case 5:19-cv-00637-JKP Document 24 Filed 11/20/19 Page 2 of 5



Parties believe the Settlement Agreement is a fair, reasonable and adequate compromise

of a bona fide dispute.

       4.      Defendant Mawi is representing himself in this case; however, he was

represented by counsel in negotiating settlement.

       5.      Defendants H.E.B., Inc.; H-E-B, LP; and Tokyo Gardens Catering, L.L.C.

are not parties to the settlement agreement. Defendants H.E.B., Inc.; H-E-B, LP; and

Tokyo Gardens Catering, L.L.C. maintain that they are not Plaintiff’s employers and as

such, have no liability for unpaid wages under the FLSA.

       6.      Because the Parties’ claims and defenses indicate disputes regarding

whether some Defendants are an employer subject to the Fair Labor Standards Act,

regarding the amount of minimum and overtime wages paid and owed to Plaintiff, and to

what extent Plaintiff worked more than forty (40) hours in a workweek, if any, this Court

may find that bona fide disputes exist. The Parties believe that the settlement is a fair and

reasonable resolution of their disputes.

       7.      Court approval of the Settlement Agreement is not necessary. Martin v.

Spring Break ‘83 Prods., L.L.C., 688 F.3d 247, 256 (5th Cir. 2012); Martinez v. Bohls

Bearing Co., 361 F. Supp. 2d 608, 630 (W.D. Tex. 2005). However, if the Court desires

to review the terms of the Settlement Agreement, the Parties ask for leave to submit the

agreement to the Court for review in camera because they desire to keep the Settlement

Agreement confidential.

       8.      Therefore, the Parties respectfully request that this Court dismiss Plaintiff’s

claims against all Defendants with prejudice and enter the Order Granting Joint Motion to

Dismiss with Prejudice, attached as Exhibit “A” to this Motion.

                                              Page 2 of 4
                                 Thang Cung, et al. v. H.E.B., Inc., et al.
                          U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-637-JKP-RBF
                           Joint Motion for Dismissal of Case with Prejudice
              Case 5:19-cv-00637-JKP Document 24 Filed 11/20/19 Page 3 of 5



         9.      The Parties agree that each party will bear their own attorney’s fees and

costs.

         WHEREFORE, premises considered, Plaintiff and Defendants respectfully request

that this matter be dismissed with prejudice, and for all other necessary and proper relief.

                                                       Respectfully submitted,

                                                       PLAINTIFF THANG CUNG

                                                       SANFORD LAW FIRM, PLLC
                                                       One Financial Center
                                                       650 South Shackleford, Suite 411
                                                       Little Rock, Arkansas 72211
                                                       Telephone: (501) 221-0088
                                                       Facsimile: (888) 787-2040

                                                       Merideth Q. McEntire
                                                       Texas Bar No. 24105123
                                                       merideth@sanfordlawfirm.com

                                                       /s/ Josh Sanford
                                                       Josh Sanford
                                                       Texas Bar No. 24077858
                                                       josh@sanfordlawfirm.com

                                                       ATTORNEYS FOR DEFENDANT
                                                       H.E.B., INC. AND H-E-B, LP

                                                       /s/ Lawrence D. Smith
                                                       Lawrence D. Smith, Esq.
                                                       Texas Bar No. 18638800
                                                       Mark A. McNitzky, Esq.
                                                       Texas Bar No. 24065730
                                                       OGLETREE, DEAKINS, NASH, SMOAK
                                                       & STEWART, P.C.
                                                       2700 Weston Centre
                                                       112 East Pecan Street
                                                       San Antonio, Texas 78205
                                                       Telephone: (210) 354-1300
                                                       Facsimile: (210) 277-2702
                                                       Larry.Smith@ogletreedeakins.com
                                                       Mark.McNitzky@ogletreedeakins.com

                                              Page 3 of 4
                                 Thang Cung, et al. v. H.E.B., Inc., et al.
                          U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-637-JKP-RBF
                           Joint Motion for Dismissal of Case with Prejudice
Case 5:19-cv-00637-JKP Document 24 Filed 11/20/19 Page 4 of 5



                                         ATTORNEY FOR DEFENDANT
                                         TOKYO GARDENS CATERING, L.L.C.

                                         /s/ David A. Fettner
                                         David A. Fettner, Esq.
                                         Texas Bar No. 00784048
                                         FETTNER THOMPSON
                                         6700 Sands Point Drive
                                         Houston, TX 77027
                                         Telephone: (713) 626-7277
                                         Fax: 888-876-2292
                                         services@fettnerthompson.com


                                         PRO SE DEFENDANT THANG MAWI

                                         See following page for signature
                                         ______________________
                                         Thang Mawi




                                Page 4 of 4
                   Thang Cung, et al. v. H.E.B., Inc., et al.
            U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-637-JKP-RBF
             Joint Motion for Dismissal of Case with Prejudice
Case 5:19-cv-00637-JKP Document 24 Filed 11/20/19 Page 5 of 5
